DeCourcy, J.
The plaintiff’s automobile was struck by an electric car of the defendant at Amesbury on January 14, 1910. There was abundant evidence to justify a finding that the motorman was negligent, and we do not understand that the defendant argues to the contrary. He knew that for some days the snow drifts had compelled drivers of vehicles to travel on the track at the place of the collision, and that they could not turn off on either side; yet it could be found that he ran his car at a speed of thirty miles an hour, with his view obstructed by frost on the *54glass in front of Mm. He did not see the automobile until it was only one hundred and twenty-five feet ahead of him, although it could have been seen a quarter of a mile away by looking across the field, and there was an unobstructed view. along the track for nearly five hundred feet. He testified that, when Ms car was going at the rate he said tMs one was moving, he could stop it at one hundred feet; yet it struck the plaintiff’s limousine with such force that the latter was pushed backward about one hundred and twenty feet. Davis v. Boston & Northern Street Railway, 214 Mass. 98.
On the evidence the issue of the plaintiff’s due care also was for the jury. The defendant’s tracks were witMn the limits of the Mghway, and the plaintiff could use no other portion of the road near the place of the collision because of the accumulation of snow — a condition due in part to the operation of the defendant’s snow ploughs. Nelson v. Old Colony Street Railway, 208 Mass. 159. George G. Fox Co. v. Boston & Northern Street Railway, 217 Mass. 140. It could be found that after the plaintiff saw the approaching car a quarter of a mile distant he acted as a reasonably prudent man would act under the circumstances. The snow bank on Ms right and the steep slope on Ms left made it impossible to turn out on either side. Apparently there was not sufficient time before the collision to back Ms car successfully to a place of safety. He brought Ms machine to a stop and endeavored, by means of a bulb horn and exhaust wMstle, to warn the motorman of Ms presence, so that by conference they might arrange to pass each other. Even if the plaintiff had sent Ms chauffeur ahead to stop the electric car when it became apparent that Ms signals were unheeded, it does not appear that the messenger could have reached a pomt where Ms warmng would prevent the collision. George G. Fox Co. v. Boston & Northern Street Railway, ubi supra, and cases cited.

Exceptions overruled.